DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim(s) 1-6 are pending in the application. Claim 7-14 have been added. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s amendments to the claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (US 7719398) in view of Sasaki (US 2003/0030510) 
As Per Claim 1, Tsukuzi discloses a substrate [abstract] comprising: 
in the instant application,  a “lamination direction” is referred to as being the z axis (the vertical axis), as best shown in Figure 4 “….In FIGS. 1 to 4 (the same applies to FIGS. 6 to 13), X direction of the substrate 1A (the same applies to substrates 1B to 1E) is referred to as a "width direction", Y direction thereof is referred to as a "depth direction", and Z direction thereof is referred to as a "laminating direction"…” (Page 6) That is, any direction that the circuit body extends that is not in the Z axis is therefore a different direction as the laminating direction. The prior art provides a laminated surface (9) with the circuit bodies (3 & 4) going across from both sides of the surface. That is, the duplicate second circuit body (4) would be going against the direction of the z axis.] on a respective surface of an insulating layer [Fig. 1, #2; Col. 3, Lines 53-56; “…the first preferred embodiment, since the magnetic flux of the coil L is blocked by the non-magnetic body section 2 from the beginning…” ; the examiner is interpreting a “non-magnetic” body capable of blocking magnetic flux as being said insulating layer], the circuit bodies [Fig. 2, #3 & #4] are interlayer connected via a connected conductor [Fig. 2, #8] formed on the insulating layer [Fig. 1, #2]
 the plurality of circuit bodies comprises a first circuit body [Fig. 1, #3] provided directly on an implementation surface [Fig. 1, #A below] of the multilayer substrate body [Fig. 2] and a second circuit body [Fig. 1, #4] provided directly on the implementation surface [Fig. 1, #9] of the multilayer substrate body adjacent to the first circuit body [Fig. 1, #3] in a direction different from the laminating direction [Fig. 1, #4; in the instant application,  a “lamination direction” is referred to as being the z axis, as best shown in Figure 4 “….In FIGS. 1 to 4 (the same applies to FIGS. 6 to 13), X direction of the substrate 1A (the same applies to substrates 1B to 1E) is referred to as a "width direction", Y direction thereof is referred to as a "depth direction", and Z direction thereof is referred to as a "laminating direction"…” (Page 6) That is, any direction that the circuit body extends that is not in the Z axis is therefore a different direction as the laminating direction. The prior art provides a laminated surface (9) with the circuit bodies (3 & 4) going across from both sides of the surface. That is, the duplicate second circuit body (4) would be going against the direction of the z axis, and thus, against a “laminating” direction]

    PNG
    media_image1.png
    392
    606
    media_image1.png
    Greyscale

 a magnetic body [Fig. 1, #1] that is arranged in the laminating direction wherein at least a part of or all of the magnetic body [Fig. 1, #1] sandwiches both the first circuit body [Fig. 1, #3] and the second circuit body [Fig. 1, #4] the circuit bodies [Fig. 1, #3], 
wherein the first circuit body [Fig. 1, #3] and the second circuit body [Fig. 1, #4] are arranged adjacent to each other [Fig. 1, #3 & #4] in a horizontal direction on a top layer [refer to annotated Fig. 1, #A] of the multilayer substrate body [Fig. 1, #9; the examiner would like to note as shown in Fig. 1 of the instant application, the orientation of the figure shows the circuit bodies (33a & 33b) being adjacent to each other in a horizontal direction. Similarly in the prior art, the circuit bodies (3 & 4) are adjacent in a horizontal direction. The figure is shown in a top view perspective, but as clearly shown, the circuit bodies (3 & 4) are clearly adjacent and had been presented in the same orientation of the instant application, the circuit bodies are horizontally adjacent.]

    PNG
    media_image2.png
    376
    596
    media_image2.png
    Greyscale

wherein each of the circuit bodies [Fig. 2, #3 & #4] includes: 
a first circuit body portion [Fig. 2, #E below] that is formed of a first extending portion [Fig. 2, #A below] extending from an input side  [Fig. 2, #III below] to a first direction along a wiring direction [refer to annotated Fig. 2, #I below] and a first folding portion [refer to annotated Fig. 2, #B below] folded back from an end part of the first extending portion [refer to annotated Fig. 2, #A below] in the first direction [refer to annotated Fig. 1A, #I below] to a second direction [refer to annotated Fig. 1A, #II below] opposite to the first direction [Fig. 2, #I below], and
 a second circuit body portion [Fig. 2, #F below] that is formed of a second extending portion [Fig. 2, #C below] extending from an output side [Fig. 2, #8] to the second direction [refer to annotated Fig. 2, #II] and a second folding portion [refer to annotated Fig. 2, #D] folded back from an end part of the second extending portion [Fig. 2, #C]  in the second direction [refer to annotated Fig. 2, #II] to the the examiner would like to note that there is no structural reference in regards to a “first and second direction”. That is, the claim does not clearly define what constitutes a “first and second” direction and thus, examiner has provided his own interpretation of a first and second direction consistent with the teachings of the prior art].



    PNG
    media_image3.png
    737
    672
    media_image3.png
    Greyscale

Tsuzuki does not disclose the plurality of circuit bodies are laminated on insulating layers; and
the circuit bodies are laminated on interlayer connected via a connected conductor formed on each of the insulating layers. 
Sasaki, much like Tokuda, pertains to a multilayered composite component. [abstract] 
layers [Fig. 4b, #39]; and
 the circuit bodies [Fig. 4b, #48] are laminated on interlayer connected via a connected conductor [Fig. 6B, #49] formed on each of the insulating layers [Fig. 4B, #39; Par. 55, “…End portions of the coil conductive films 48 are connected by the coil via-hole conductors 49 so that the overall coil conductor 47 defines a helix…”]
Sasaki discloses the benefits of the connected conductor and the insulating layers in that it aids in helping shape the arrangement of the stacked circuit bodies. [Par. 55] and to better the electrical properties of the laminated coil to avoid unwanted flow of current through out the body of the laminated coil.
Therefore, it would have been obvious to modify the insulating layers as taught by Tsuzuki in view of the connected conductor as taught by Sasaki to further include he plurality of circuit bodies are laminated on insulating layers and the circuit bodies are laminated on interlayer connected via a connected conductor formed on each of the insulating layers to aid in shaping the arrangement of the stacked circuit bodies [Par. 55] and to avoid unwanted flow of current throughout the body of the laminated coil.
As Per Claim 2, Tsuzuki explicitly discloses all imitations of the invention except wherein each of the circuit bodies further includes a ground circuit body that is connected to a ground, and the first circuit body and the ground circuit body are connected to each other through a capacitor.
Sasaki, much like Tsuzuki, pertains to a multilayered composite component. [abstract] 
Sasaki discloses a ground circuit body that is connected to a ground [Par. 10; “…Each of the capacitor electrodes 12 includes ground-side extended portions (not shown)…”], and a circuit body [Fig. 14, #11] and the ground circuit body are connected to each other through a capacitor. [Par. 10; “…Each of the capacitor electrodes 12 includes ground-side extended portions (not shown) extending to the side 
Therefore, it would have been obvious to modify the circuit bodies as taught by Tsuzuki in view of the grounding circuit as taught by Sasaki to include wherein each of the circuit bodies further includes a ground circuit body that is connected to a ground, and the first circuit body and the ground circuit body are connected to each other through a capacitor to ensure that no short-circuiting occurs. 
As Per Claim 3, Tsuzuki discloses wherein the magnetic body [Fig. 1, #1] continuously surrounds at least outside of the first circuit body [Fig. 1, #3] and the second circuit body [Fig. 1, #4] around the wiring direction [Fig. 1, #4 & #3]
As Per Claim 4, Tsuzuki discloses wherein the magnetic body [Fig. 1, #1] continuously surrounds at least outside of the first circuit body [Fig. 1, #3] and the second circuit body [Fig. 1, #4] around the wiring direction [Fig. 1, #3 & #4].
As Per Claim 5, Tsuzuki discloses wherein the magnetic body [Fig. 1, #1] comprises a first magnetic body portion [refer to annotated Fig. 1, #A below] and a second magnetic body portion [refer to annotated Fig. 1, #B below], each formed into a sheet-like shape [Fig. 1, #1], and are arranged opposite to each other  Fig. 1, #1] in a laminating direction across at least the first circuit body [Fig. 1, #3]  and the second circuit body [Fig. 1, #4]

    PNG
    media_image4.png
    492
    743
    media_image4.png
    Greyscale

As Per Claim 6, Tsuzuki discloses wherein the magnetic body [Fig. 1, #1] comprises a first magnetic body portion [refer to annotated Fig. 1, #A below] and a second magnetic body portion [refer to annotated Fig. 1, #B below], each formed into a sheet-like shape [Fig. 1, #1], and are arranged opposite to each other  Fig. 1, #1] in a laminating direction across at least the first circuit body [Fig. 1, #3]  and the second circuit body [Fig. 1, #4]

    PNG
    media_image4.png
    492
    743
    media_image4.png
    Greyscale


As Per Claim 7, Tsukuzi discloses a substrate [abstract] comprising: 
a multilayer substrate body [Fig. 1, #9] in which a plurality of circuit bodies [Fig. 1, #3 & #4] are laminated in a laminating direction [Col. 3, Lines 30-35; “…a coil L including helically connected coil conductors 3 and 4 provided on the laminated body 9…” in the instant application,  a “lamination direction” is referred to as being the z axis, as best shown in Figure 4 “….In FIGS. 1 to 4 (the same applies to FIGS. 6 to 13), X direction of the substrate 1A (the same applies to substrates 1B to 1E) is referred to as a "width direction", Y direction thereof is referred to as a "depth direction", and Z direction thereof is referred to as a "laminating direction"…” (Page 6) That is, any direction that the circuit body extends that is in the Z axis is therefore a same direction as the laminating direction.] on a respective surface of an insulating layer [Fig. 1, #2], the circuit bodies [Fig. 2, #3 & #4] are interlayer connected via a connected conductor [Fig. 2, #8] formed on the insulating layer [Fig. 1, #2; Col. 3, Lines 53-56; “…the first preferred embodiment, since the magnetic flux of the coil L is blocked by the non-magnetic body section 2 from the beginning…” ; the examiner is interpreting a “non-magnetic” body capable of blocking magnetic flux as being said insulating layer]
 the plurality of circuit bodies comprises a first circuit body [Fig. 1, #3] provided directly on an implementation surface [Fig. 1, #9] of the multilayer substrate body [Fig. 2] and a second circuit body [Fig. 1, #4] provided directly on the implementation surface [Fig. 1, #A below] of the multilayer substrate body adjacent to the first circuit body [Fig. 1, #3] in a direction different from the laminating direction [Fig. 1, #4; in the instant application,  a “lamination direction” is referred to as being the z axis, as best shown in Figure 4 “….In FIGS. 1 to 4 (the same applies to FIGS. 6 to 13), X direction of the substrate 1A (the same applies to substrates 1B to 1E) is referred to as a "width direction", Y direction thereof is referred to as a "depth direction", and Z direction thereof is referred to as a "laminating direction"…” (Page 6) That is, any direction that the circuit body extends that is not in the Z axis is therefore a different direction as the laminating direction. The prior art provides a laminated surface (9) with the circuit bodies (3 & 4) going across from both sides of the surface. That is, the duplicate second circuit body (4) would be going against the direction of the z axis, and thus, against a “laminating” direction]

    PNG
    media_image1.png
    392
    606
    media_image1.png
    Greyscale

 a magnetic body [Fig. 1, #1] that is arranged in the laminating direction wherein at least a part of or all of the magnetic body [Fig. 1, #1] sandwiches both the first circuit body [Fig. 1, #3] and the second circuit body [Fig. 1, #4] the circuit bodies [Fig. 1, #3], 
wherein the first circuit body [Fig. 1, #3] and the second circuit body [Fig. 1, #4] are arranged adjacent to each other [Fig. 1, #3 & #4] in a horizontal direction on a top layer [refer to annotated Fig. 1, #A] of the multilayer substrate body [Fig. 1, #9; the examiner would like to note as shown in Fig. 1 of the instant application, the orientation of the figure shows the circuit bodies (33a & 33b) being adjacent to each other in a horizontal direction. Similarly in the prior art, the circuit bodies (3 & 4) are adjacent in a horizontal direction. The figure is shown in a top view perspective, but as clearly shown, the circuit bodies (3 & 4) are clearly adjacent and had been presented in the same orientation of the instant application, the circuit bodies are horizontally adjacent.]

    PNG
    media_image2.png
    376
    596
    media_image2.png
    Greyscale

wherein the first circuit body [Fig. 2, #3] includes: 
a first circuit body portion [Fig. 2, #1 below] that is formed of a first extending portion [Fig. 2, #A below] extending from an input side  [Fig. 2, #III below] to a first direction along a wiring direction [refer to annotated Fig. 2, #I below] and a first folding portion [refer to annotated Fig. 2, #B below] folded back from an end part of the first extending portion [refer to annotated Fig. 2, #A below] in the first direction [refer to annotated Fig. 1A, #I below] to a second direction [refer to annotated Fig. 1A, #II below] opposite to the first direction [Fig. 2, #I below], and
 a second circuit body portion [Fig. 2, #2 below] that is formed of a second extending portion [Fig. 2, #C below] extending from an output side [Fig. 2, #8] to the second direction [refer to annotated Fig. 2, #II] and a second folding portion [refer to annotated Fig. 2, #D] folded back from an end part of the second extending portion [Fig. 2, #C]  in the second direction [refer to annotated Fig. 2, #II] to the first direction [Fig. 2, #I].

a fourth circuit body portion [Fig. 1, #4 below] that is formed of a fourth extending portion [Fig. 2, #G below] extending from an output side [Fig. 2, #V below] to the second direction [Fig. 2, #II below] and a fourth folding portion folded back [refer to annotated Fig. 2, #H below] from an end part of the fourth extending portion [Fig. 2, #G below] in the second direction [Fig. 2, #II below] to the first direction [Fig. 2, #I below], the fourth folding portion [Fig. 2, #H] is interlayer connected with the third folding portion [Fig. 2, #F below; the reference clearly shows that there are multiple circuit bodied  stacked on one another.] via the other connected conductor [Fig. 2, #8 below]

    PNG
    media_image5.png
    742
    672
    media_image5.png
    Greyscale

the second circuit body [Fig. 2, #4]; and 
wherein the first circuit body [Fig. 1, #3] and the second circuit body [Fig. 1, #4] are arranged adjacent to each other [Fig. 1, #3 & #4] in a horizontal direction on a top layer [refer to annotated Fig. 1, #A] of the multilayer substrate body [Fig. 1, #9; the examiner would like to note as shown in Fig. 1 of the instant application, the orientation of the figure shows the circuit bodies (33a & 33b) being adjacent to each other in a horizontal direction. Similarly in the prior art, the circuit bodies (3 & 4) are adjacent in a horizontal direction. The figure is shown in a top view perspective, but as clearly shown, the circuit bodies (3 & 4) are clearly adjacent and had been presented in the same orientation of the instant application, the circuit bodies are horizontally adjacent.]
Tsukuzi does not discloset the circuit bodies are interlayer connected via a connected conductor formed on each of the insulating layers
 the second circuit body is a ground circuit body that is connected to a ground, 
 the first circuit body portion and the third circuit body portion are connected to each other through a capacitor. 
Sasaki, much like Tsukuzi, pertains to a multilayered composite component. [abstract] 
Sasaki discloses the circuit bodies [Fig. 4b, #48] are interlayer connected via a connected conductor [Fig. 6B, #49] formed on each of the insulating layers [Fig. 4B, #39; Par. 55, “…End portions of the coil conductive films 48 are connected by the coil via-hole conductors 49 so that the overall coil conductor 47 defines a helix…”]; and 
a ground circuit body that is connected to a ground [Par. 10; “…Each of the capacitor electrodes 12 includes ground-side extended portions (not shown)…”], and a circuit body [Fig. 14, #11] and the ground circuit body are connected to each other through a capacitor. [Par. 10; “…Each of the capacitor electrodes 12 includes ground-side extended portions (not shown) extending to the side surfaces 3 and 4. The ground-side terminal electrodes 16 and 17 are connected to the ground-side extended portions, 
and a circuit body and the ground circuit body connected to each other through a capacitor  [Par. 10; “…Each of the capacitor electrodes 12 includes ground-side extended portions (not shown) extending to the side surfaces 3 and 4. The ground-side terminal electrodes 16 and 17 are connected to the ground-side extended portions, and accordingly, the inductor element 11 is connected to the ground-side terminal electrodes 16 and 17 via each of the capacitor elements 10 and 11….”];
Sasaki discloses the benefits of the connected conductor, ground circuit and the insulating layers in that it aids in helping shape the arrangement of the stacked circuit bodies [Par. 55] as well as aiding  to ensure that no short-circuiting occurs and to better the electrical properties of the laminated coil by avoid unwanted flow of current throughout the body of the laminated coil.
Therefore, it would have been obvious to modify the circuit bodies as taught by Tsukuzi in view of the grounding circuit as taught by Sasaki to include the second circuit body is a ground circuit body that is connected to a ground, the first circuit body portion and the third circuit body portion are connected to each other through a capacitor to aid in helping shape the arrangement of the stacked circuit bodies [Par. 55] and to ensure that no short-circuiting occurs by avoiding unwanted flow of current throughout the body of the laminated coil.
As Per Claim 8, Tsukuzi discloses the first extending portion [Fig. 2, #A below] and the first folding portion [Fig. 2, #B below] are integrally formed [Fig. 2, #A & B], the second extending portion [Fig. 2, #C below] and the second folding portion [Fig. 2, #D below] are integrally formed [Fig. 2, #C and #D below], the third extending portion [Fig. 2, #E below] and the third folding portion [Fig. 2, #F below] are integrally formed [Fig. 2, #E & #F below], and
 the fourth extending portion [Fig. 2, #G below] and the fourth folding portion [Fig. 2, #H below] are integrally formed. [Fig. 2, #G & #H below]

    PNG
    media_image5.png
    742
    672
    media_image5.png
    Greyscale


As Per Claim 9, Tsukuzi discloses all limitations of the invention except wherein the first extending portion of the first circuit body  is formed on a top layer of the multilayer substrate body, and wherein the second extending portion of the second circuit body  is formed on the same top layer of the multilayer substrate body. 
Sasaki, much like Tsukuzi, pertains to a multilayered composite component. [abstract] 
Sasaki discloses wherein the first extending portion [Fig. 1, #56] of the first circuit body [Fig. 1, #(1)] is formed on a top layer [Fig. 1, #37] of the multilayer substrate body [Fig. 1, #32; Par. 65; “…the hot-side terminal electrodes 52 to 55 include extended portions 56, which are formed by the applied conductive paste, extending to portions of the upper surface 37 and the lower surface 38…”], and wherein the second extending portion [Fig. 1, #57] of the second circuit body  [Fig. 3, #(2)] is formed on the same top layer [Fig. 1, #37] of the multilayer substrate body [Fig. 1, #32].

As Per Claim 10, Tsukuzi discloses wherein the magnetic body includes a first magnetic portion [refer to annotated Fig. 1, #A below] provided above the top layer of the of the multilayer substrate body [Fig. 1, #9], and wherein the first magnetic portion [Fig. 1, #A below] extends in a third direction perpendicular to the first direction [refer to annotated Fig. 1, #1 below] and the second direction [refer to annotated Fig. 1, #2 below; the claims do not define a first or second direction, and as clear in the drawings, the magnetic portion extends along a z-axis, that is perpendicular to an x and y axis. Thus, the examiner is interpreting a “third direction” to be said z axis.].

    PNG
    media_image4.png
    492
    743
    media_image4.png
    Greyscale

As Per Claim 11, Tsukuzi discloses wherein the magnetic portion [Fig. 1, #1] overlaps a middle portion of the first extending portion [Fig. 1, #A below] and the second extending portion [Fig. 1, #B below; as best shown in Fig. 2, the circuit bodies are layered on top of each other to construct the laminate as shown in Fig. 1. The magnetic bodies (1; A & B), sandwiching all portions of the circuit bodies, would then be sandwiching a middle portion of the extended portion and thus, overlapping said middle portion].

    PNG
    media_image4.png
    492
    743
    media_image4.png
    Greyscale

As Per Claim 12, Tsukuzi discloses all limitations of the invention except wherein the first extending portion of the first circuit body  is formed on a top layer of the multilayer substrate body, and wherein the second extending portion of the second circuit body  is formed on the same top layer of the multilayer substrate body. 
Sasaki, much like Tsukuzi, pertains to a multilayered composite component. [abstract] 
Sasaki discloses wherein the first extending portion [Fig. 1, #56] of the first circuit body [Fig. 1, #(1)] is formed on a top layer [Fig. 1, #37] of the multilayer substrate body [Fig. 1, #32; Par. 65; “…the 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second circuit body as taught by Tsukuzi in view of the first and second circuit body as taught by Sasaki to further include wherein the first extending portion of the first circuit body  is formed on a top layer of the multilayer substrate body, and wherein the second extending portion of the second circuit body  is formed on the same top layer of the multilayer substrate body to proper configuration of the laminated construction.
As Per Claim 13, Tsukuzi discloses wherein the magnetic body includes a first magnetic portion [refer to annotated Fig. 1, #A below] provided above the top layer of the of the multilayer substrate body [Fig. 1, #9], and wherein the first magnetic portion [Fig. 1, #A below] extends in a third direction perpendicular to the first direction [refer to annotated Fig. 1, #1 below] and the second direction [refer to annotated Fig. 1, #2 below; the claims do not define a first or second direction, and as clear in the drawings, the magnetic portion extends along a z-axis, that is perpendicular to an x and y axis. Thus, the examiner is interpreting a “third direction” to be said z axis.].

    PNG
    media_image4.png
    492
    743
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered. 
Applicant asserts that Tsuzuki cannot and does not teach or suggest that the first circuit body and the second circuit body are arranged adjacent to each other in a horizontal direction on a top layer of the multilayer substrate body as they are provided on different layers.
The examiner respectfully disagrees. Figure 1 of the prior art clearly shows that both circuit bodies (3,4) are arranged adjacent to each other on the top layer of the substrate (9). 
That is, although the circuit bodies comprise multiple layers each, they are clearly arranged adjacent to each other on the upmost top layer of the substrate. 
The examiner would also like to note as shown in Fig. 1 of the instant application, the orientation of the figure shows the circuit bodies (33a & 33b) being adjacent to each other in a horizontal direction. Similarly in the prior art, the circuit bodies (3 & 4) are adjacent in a horizontal direction. The figure is shown in a top view perspective, but as clearly shown, the circuit bodies (3 & 4) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KASANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761

                                                                                                                                                                                                 
/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761